DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 6, and 8-15 in the reply filed on 17 October 2022 is acknowledged.
Claims 16, 17, and 23-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 October 2022.
Claim Objections
Claims 1-3, 8, 14, and 15 are objected to because of the following informalities:
“a portion of skin covering a” in line 13 of claim 1 should read “the portion of skin covering the”
“a portion” in line 2 of claim 2 should read “the portion”
“a portion” in line 2 of claim 3 should read “the portion”
“ear-canal” in line 2 of claim 8 should read “ear canal”
“a brain” in line 4 of claim 14 should read “the brain”
“a brain” in line 3 of claim 15 should read “the brain”
“activity according to at least the associated amplified and converted voltage fluctuations” in lines 3-4 of claim 15 should read “activity”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-3, 6, 9, and 13-15 are further rejected due to their dependency to claim 1.
The term “adequate” in claims 1 and 8 is a relative term which renders the claim indefinite. The term “adequate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what it means to have adequate pressure or adequate impedance as it is unclear what ranges the term “adequate” encompasses.
Claim 8 recites “an adequate impedance matching between the skin and the at least one of the plurality of electrodes” in lines 3-4. It is unclear what it means to have a matching impedance between the skin and the electrodes. Clarification is requested. For examination purposes, it is interpreted that the impedance between each electrode and the skin are equal to each other.
Claims 10-12 recite the limitation “carbon chopper.” It is unclear what material “carbon chopper” is. Clarification is requested. For examination purposes, “carbon chopper” is interpreted as carbon or a carbon compound.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bleichner et al. (“Concealed, Unobtrusive Ear-Centered EEG Acquisition: cEEGrids for Transparent EEG” – 07 April 2017).
Regarding claim 1, Bleichner et al. teaches an electroencephalograph (EEG) based brain-computer interface for an ear of a user (Figs. 1, 2), the interface comprising:
a behind-the-ear piece (Figs. 1, 2 show that the device is behind the ear), the behind-the-ear piece comprising a flexible base shaped to fit mostly behind the ear of a user (Page 3, EAR-EEG WITH cEEGrids, 2nd paragraph; “The flexprint material includes several layers of a biocompatible polyamide.” One of ordinary skill would understand that polyamide is flexible.), the flexible base comprising:
at least one of a plurality of electrodes (Page 3, 1st column, 3rd paragraph; “For this article we define ear-EEG systems as devices that place all necessary EEG sensors (i.e., recording electrode, ground and reference) in the outer ear canal, the concha, or the area around the area.”) positioned to contact with a portion of skin covering a temporal bone of the user’s skull when the device is worn (Fig. 1 shows that the device fits behind the ear of the user, indicating that the electrodes on the device would contact the portion of skin covering the temporal bone.);
the plurality of electrodes comprising a reference electrode configured to measure a first voltage fluctuation, at least one captor electrode configured to measure a second voltage fluctuation and a ground electrode configured to measure a third voltage fluctuation (Page 3, 1st column, 3rd paragraph; “For this article we define ear-EEG systems as devices that place all necessary EEG sensors (i.e., recording electrode, ground and reference) in the outer ear canal, the concha, or the area around the area.” Recording electrode is interpreted as a captor electrode.);
a wedge portion that is shaped to contact at least in part an antihelical fold and/or concha of the ear in order to produce and maintain an adequate pressure and contact of the at least one of the plurality of electrodes on a portion of skin covering a temporal bone of the user’s skull (Fig. 1C shows that the back part of the device touches the back of the concha. The back part of the device is interpreted as a wedge portion.); and
the interface being configured to provide the first voltage fluctuation, the second voltage fluctuation and the third voltage fluctuation for determining a brain electrical activity (Page 3, 1st column, 2nd paragraph; “In summary, a transparent EEG is a convenient EEG solution that allows to record brain signals…” Brain signals are an indication of brain activity.).
Regarding claim 2, Bleichner et al. teaches wherein the at least one of the plurality of electrodes is positioned to contact a portion of skin covering the temporal bone opposite of an antihelical fold of the ear (see Figs. 1, 2).
Regarding claim 3, Bleichner et al. teaches wherein the at least one of the plurality of electrodes is positioned to contact a portion of skin covering a mastoid portion of the temporal bone (see Figs. 1, 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bleichner et al. in view of Fischer et al. ‘277 (US Pub No. 2007/0112277 – cited by Applicant).
Regarding claim 6, Bleichner et al. teaches all of the elements of the current invention as mentioned above except for an in-ear piece, the in-ear piece having an ear canal engaging member, the ear canal engaging member having at least another one of the plurality of electrodes positioned to contact a wall of the outer ear canal.
Fischer et al. ‘277 teaches an ear canal insert that includes one or more electrodes. Including an electrode in the ear canal insert would significantly simplify the means for measuring bioelectric signal patterns (Figs. 3-6 and [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface of Bleichner et al. to include an in-ear piece as Fischer et al. ‘277 teaches that this will aid in significantly simplifying the means for measuring bioelectric signal patterns.
Regarding claim 13, Bleichner et al. teaches all of the elements of the current invention as mentioned above except for where the interface is an audio ear device.
Fischer et al. ‘277 teaches an electronic device that may be used to transform varying electric current ([0033]; EEG signals) into an audible sound for presentation into the auditory canal of an individual undergoing medical surveillance via a biometric measuring system ([0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface of Bleichner et al. to include being an audio ear device as Fischer et al. ‘277 teaches that this will aid in performing continual medical surveillance of an ambulatory individual ([0041]).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bleichner et al. in view of Fischer et al. ‘277 further in view of Yeow et al. ‘439 (US Pub No. 2017/0042439).
Regarding claim 8, Bleichner et al. in view of Fischer et al. ‘277, as applied to claim 6, teaches all of the elements of the current invention as mentioned above except for wherein the ear canal engaging member is shaped such that an adequate pressure from the walls of the outer ear-canal and the concha of the ear provides a contact.
Fischer et al. ‘277 teaches a moldable exterior shell 503 is preferably constructed of a soft, yet durable, material capable of conforming to the interior walls of an individuals’ auditory canal in order to provide a comfortable and secure fitting of a measurement device within the ear canal (Fig. 5 and [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ear canal engaging member of Bleichner et al. in view of Fischer et al. ‘277, as applied to claim 6, to include being shaped such that an adequate pressure from the walls of the outer ear-canal and the concha of the ear provides a contact as Fischer et al. ‘277 teaches that this will aid in providing a comfortable and secure fitting of a measurement device within the ear canal.
Bleichner et al. in view of Fischer et al. ‘277 teaches all of the elements of the current invention as mentioned above except for the contact producing an adequate impedance matching between the skin and the at least one of the plurality of electrodes.
Yeow et al. ‘439 teaches a device for measuring and processing brainwave data of various equipment, such as an earpiece 252 (Fig. 2 and [0080]), which includes single or multiple electrodes (Fig. 1A and [0076]). The impedance of the electrodes and their attachment points (on a user) would preferably be matched to ensure efficient transfer of data with minimal loss ([0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contact of Bleichner et al. in view of Fischer et al. ‘277 to include producing an adequate impedance matching between the skin and the at least one of the plurality of electrodes as Yeow et al. ‘439 teaches that this will aid in ensuring efficient transfer of data with minimal loss.
Regarding claim 9, Bleichner et al. teaches wherein the at least one of the plurality of electrodes is made of a soft biocompatible polymer material (Page 3, EAR-EEG WITH cEEGrids, 1st paragraph, “biocompatible polyamide” One of ordinary skill would understand that polyamide is soft.) filled with a conductive material (Page 3, EAR-EEG WITH cEEGrids, 1st paragraph, “All conductive parts of the currently available cEEGrid (3rd generation) are made from conductive Ag/AgCl based polymer thick film.”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bleichner et al. in view of Fischer et al. ‘277 further in view of Yeow et al. ‘439, as applied to claim 9, further in view of Jordan et al. 674 (US Pub No. 2015/0257674).
Regarding claim 10, Bleichner et al. in view of Fischer et al. ‘277 further in view of Yeow et al. ‘439, as applied to claim 9, teaches all of the elements of the current invention as mentioned above except for wherein the conductive material is carbon chopper.
Bleichner et al. teaches an Ag/AgCl conductive material (see rejection for claim 9).
Jordan et al. ‘674 teaches that a conductive material can be silver/silver chloride (Ag/AgCl) or carbon (C) ([0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the carbon of Jordan et al. ‘674 for Ag/AgCl of Bleichner et al. as Jordan et al. ‘674 teaches that a conductive layer could be either carbon or silver/silver chloride as it would yield the same results.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bleichner et al. in view of Fischer et al. ‘277 further in view of Yeow et al. ‘439 further in view of Jordan et al. 674, as applied to claim 10, further in view of Attal et al. ‘964 (US Pub No. 2017/0332964) and Burton ‘648 (US Pub No. 2004/0163648).
Regarding claims 11 and 12, Bleichner et al. in view of Fischer et al. ‘277 further in view of Yeow et al. ‘439 further in view of Jordan et al. 674, as applied to claim 10, teaches all of the elements of the current invention as mentioned above except for wherein the soft biocompatible polymer material is silicon.
Bleichner et al. teaches that the soft biocompatible polymer material is polyamide (see rejection for claim 9).
Attal et al. ‘964 teaches a head-worn device including EEGs may be made of silicon or polyamide ([0109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the silicon of Attal et al. ‘964 for the polyamide of Bleichner et al. as Attal et al. ‘964 teaches that the head-worn device may be either silicon and/or polyamide as it would yield predictable results.
Bleichner et al. in view of Fischer et al. ‘277 further in view of Yeow et al. ‘439 further in view of Jordan et al. 674 further in view of Attal et al. ‘964 teaches all of the elements of the current invention as mentioned above except for the silicon is filled with carbon chopper according to a weight ratio ranging from 0.5% to 3%; and wherein the silicon is filled with carbon chopper according to a weight ratio ranging from 0.5% to 1%.
Burton ‘648 teaches that an electrode attachment to a mask preferably utilizes a rubber compound such as silicon or other medical grade type rubber embedded with carbon or other conductive materials for electrical contact of skin to the mask ([0033]).
Applicant fails to recite the criticality of the weight ratio of silicon and carbon chopper.
It would have been obvious, through routine experimentation, to determine the optimum weight ratio of silicon and carbon chopper to provide electrical contact of skin as Burton ‘648 teaches. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bleichner et al. in view of Turner ‘514 (US Pub No. 2018/0116514, provisional application 02 November 2016).
Regarding claim 14, Bleichner et al. teaches all of the elements of the current invention as mentioned above except for further comprising a differential amplifier being configured to amplify and to convert into a digital form of the first voltage fluctuation, the second voltage fluctuation and the third voltage fluctuation and to produce associated amplified and converted voltage fluctuations to determine a brain electrical activity according to at least the associated amplified and converted voltage fluctuations.
Turner ‘514 teaches one or more EEG electrodes that may be positioned on a surface within an ear canal, specifically the concha, fossa, antihelix, antihelical fold, or the scapha. The EEG signal may be further amplified by a differential amplifier to create an amplified EEG signal. The amplified EEG signal may be further filtered by the differential amplifier to create a filter amplified signal ([0025]). The differential amplifier is used to reduce common mode noise (when transmitting data, wires can act as antennas and pick up a signal “noise” and this is undesirable) ([0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface of Bleichner et al. to include a differential amplifier as Turner ‘514 teaches that this will aid in reducing common mode noise.
Regarding claim 15, as mentioned in the rejection of claim 14, Turner ‘514 teaches the associated amplified and converted voltage fluctuations. Bleichner et al., as modified by Turner ‘514 teaches wherein the interface is configured to transmit the associated amplified and converted voltage fluctuations to an analysis system configured to determine a brain electrical activity according to at least the associated amplified and converted voltage fluctuations (Fig. 8 and Page 8, Paragraph beginning with “Figure 8 shows…” Fig. 8 shows epileptiform brain activity that is measured by the behind the ear device.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Guermandi et al. (“A Wearable Device for Minimally-Invasive Behind-the-Ear EEG and Evoked Potentials,” – 2018) teaches a behind the ear device with a plurality of electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791